internal_revenue_service number release date index number --------------------------------- ------------------------------------- ------------------------- ---------------------------------------- legend department of the treasury washington dc third party communication none date of communication not applicable_person to contact ----------------------- id no ------------------- --------------------------------------------------- telephone number ---------------------- refer reply to cc psi b01 plr-102636-17 date date x ------------------------------------------- -------------------------------------- a ---------------------- trust -------------------------------------------- state --------------- date1 --------------------------- date2 --------------------------- date3 ---------------------- date4 -------------------- dear ------------------- this responds to a letter dated date and subsequent correspondence submitted on behalf of x by x’s authorized representative requesting relief under sec_1362 of the internal_revenue_code the code facts according to the information submitted x was incorporated under the laws of state on date1 x elected to be treated as an s_corporation effective date1 on date2 stock in x was transferred to trust a the trustee of trust and x intended to treat and have always treated trust as an electing_small_business_trust esbt however an election to treat trust as a qualified_subchapter_s_trust qsst effective date3 was plr-102636-17 inadvertently filed on date4 trust did not act as a qsst consequently trust was an ineligible shareholder and as a result x’s s_corporation_election terminated on date2 x represents that the circumstances resulting in the termination of its s_corporation_election were inadvertent and not motivated by tax_avoidance or retroactive tax planning additionally x and its shareholders have filed their federal_income_tax returns consistent with having a valid s_corporation_election in effect x and its shareholders have agreed to make any adjustment consistent with the treatment of x as an s_corporation as may be required by the secretary with respect to the period specified by sec_1362 law and analysis sec_1361 defines an s_corporation as a small_business_corporation for which an election under sec_1362 is in effect for the taxable_year sec_1361 provides that the term small_business_corporation means a domestic_corporation which is not an ineligible_corporation and which does not a have more than shareholders b have as a shareholder a person other than an estate a_trust described in sec_1361 or an organization described in sec_1361 who is not an individual c have a nonresident_alien as a shareholder and d have more than one class of stock sec_1361 provides that for purposes of sec_1361 a_trust all of which is treated under subpart e of part i of subchapter_j of chapter as owned by an individual who is a citizen or resident_of_the_united_states may be a shareholder sec_1361 provides that for purposes of sec_1362 an esbt is a permitted shareholder of a small_business_corporation sec_1361 provides that in the case of a qsst with respect to which a beneficiary makes an election under sec_1361 such trust shall be treated as a_trust described in sec_1361 and for purposes of sec_678 the beneficiary of such trust shall be treated as the owner of that portion of the trust which consists of stock in an s_corporation with respect to which the election under sec_1361 is made sec_1362 provides that except as provided in sec_1362 a small_business_corporation may elect in accordance with the provisions of sec_1362 to be an s_corporation sec_1362 provides in part that if an election under sec_1362 was not effective for the taxable_year for which made determined without regard to sec_1362 by reason of a failure to meet the requirements of sec_1361 or b was terminated under sec_1362 or the secretary determines that the circumstances resulting in such ineffectiveness or termination were inadvertent no later than a reasonable period of plr-102636-17 time after discovery of the circumstances resulting in such ineffectiveness or termination steps were taken so that the corporation is a small_business_corporation and the corporation and each person who was a shareholder of the corporation at any time during the period specified pursuant to sec_1362 agrees to make such adjustments consistent with the treatment of the corporation as an s_corporation as may be required by the secretary with respect to such period then notwithstanding the circumstances resulting in such ineffectiveness or termination the corporation shall be treated as an s_corporation during the period specified by the secretary sec_1_1362-4 provides that the commissioner may require any adjustments that are appropriate in general the adjustments required should be consistent with the treatment of the corporation as an s_corporation during the period specified by the commissioner in the case of stock held by an ineligible shareholder that causes an inadvertent termination or invalid election for an s_corporation under sec_1362 the commissioner may require the ineligible shareholder to be treated as a shareholder of the s_corporation during the period the ineligible shareholder actually held stock in the corporation moreover the commissioner may require protective adjustments that prevent the loss of any revenue due to the holding of stock by an ineligible shareholder for example a nonresident_alien conclusion based solely on the information submitted and the representations made we conclude that x’s s election terminated on date2 when trust became a shareholder and that the termination was inadvertent within the meaning of sec_1362 therefore x will be treated as continuing to be an s_corporation from date2 and thereafter provided that x’s s_corporation_election was otherwise valid and was not otherwise terminated under sec_1362 this ruling is contingent upon x and all of its shareholders treated x as having been and s_corporation and trust as having been an esbt for the period beginning date2 and thereafter within days from the date of this letter the trustee of trust must file an election to treat trust as an esbt effective date2 with the appropriate service_center a copy of this letter should be attached to the election if these conditions are not met then this ruling is null and void accordingly x’s shareholders in determining their respective income_tax liabilities must include their pro_rata share of the separately and non-separately computed items of x as provided in sec_1366 make any adjustments to stock basis as provided in sec_1367 and take into account distributions made by x as provided by sec_1368 except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter specifically no opinion is express concerning whether x is otherwise eligible to be treated as an s_corporation or whether trust is eligible to be treated as an esbt plr-102636-17 this ruling is directed only to the taxpayer who requested it according to sec_6110 this ruling may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely laura c fields laura c fields senior technician reviewer branch office of the associate chief_counsel passthroughs special industries enclosures copy of this letter copy of this for sec_6110 purposes
